Title: From Alexander Hamilton to James Monroe, [January 1798]
From: Hamilton, Alexander
To: Monroe, James



[New York, January, 1798]
Sir

A resolution long formed to act with deliberation in any case which should involve the extremity, to which I am now driven, has occasionned me to defer my reply to your letter of the first instant.
Though I have it in my power completely to satisfy any candid mind, that I never give a shadow of cause for the resentment you avow; yet the indelicate doubt of the veracity of my representation to you, and the deliberate spirit of animosity, which are manifested in your letter, forbid any further attempts on my part to pursue the road of explanation.
I therefore acquiesce in the necessity you impose on me.
And have accordingly authorised  who will deliver you this, and who will act as my friend in the affair, to adjust with you a time and place of meeting for such a decision of the matter as you appear to desire.
I am Sir   Your humble servant
